Citation Nr: 1731019	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.302, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  As the Board is granting service connection for PTSD, compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2016).  

If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service if the Veteran was engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  

The Veteran contends that he has PTSD that is related to his service.  

Post-service medical treatment records show that the Veteran has been diagnosed as having PTSD.  See VA treatment records dated March 2017 and April 2017.  Therefore, the first requirement for service connection, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The record shows that the Veteran served in Vietnam in three separate tours and personnel records note that he participated against hostile forces in Vietnam.  He was awarded two Vietnam Service Medals with device, a Republic of Vietnam Cross of Gallantry, a Rifle Marksman Badge and a Combat Action Ribbon.  The Veteran reported that a grenade was thrown in the field where he and his men were and two were severely injured and one died.  The Veteran's reports as well as the combat citations will be accepted as conclusive evidence of an in-service stressor.  See 38 C.F.R. § 3.304(d).

The Veteran was afforded a VA examination in May 2010.  During that examination, the examiner found that the Veteran did not meet the criteria for PTSD according to the DSM-IV.  He was diagnosed with mild depression, not related to military service, but related to the death of his mother and friend.  However, in March 2017, the Veteran was diagnosed as having PTSD with intermittent associated depressive symptoms and the Veteran's tours in Vietnam were noted as well as his longstanding PTSD symptoms, including nightmares related to combat.  The VA psychiatrist also stated that the loss of his family members over the years likely exacerbated the Veteran's PTSD and depression.  He reported during an April 2017 assessment that his nightmares were centered around his index trauma of being in a field with his men during service when a grenade was thrown at them.  

Given the evidence set forth above, service connection is warranted.  Although the Veteran was initially found to not have a psychiatric disability related to service in the March 2010 VA examination, a VA psychiatrist diagnosed him with PTSD in March 2017.  As part of the Veteran's PTSD diagnosis, his combat service was considered as well as the nightmares that he suffered that were centered on his combat experience.  Although loss of family members was noted throughout the appellate period a factor in the Veteran's psychiatric disability, the recent medical evidence shows that his combat was at the very least part of the cause of his diagnosed PTSD.  In light of the differing medical evidence, the Board finds the evidence for and against finding of PTSD related to service is at least in equipoise.  Therefore, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that the issue of service connection for hypertension should be remanded for additional development and consideration.

In April 2010, the Veteran was afforded a VA examination regarding his claim that his diagnosed hypertension is secondary to his service-connected diabetes mellitus.  The examiner opined that the Veteran's hypertension was not related to diabetes mellitus as it was diagnosed in the 1980s and he had no heart disease.  The Board finds this opinion inadequate as the examiner did not provide medical support and adequate rationale for the conclusion reached, and an opinion as to whether hypertension is aggravated by the Veteran's service-connected diabetes mellitus was not provided.  

Furthermore, the Veteran served in the Republic of Vietnam and is therefore presumed exposed to Agent Orange.  The Board notes that in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  Nonetheless, VA's discussion in that document makes clear that there are some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrate "limited or suggestive evidence of association."  In light of this, the Board finds that the low threshold under McLendon has been reached in this case, triggering VA's duty to obtain a medical examination and opinion with regard to whether the Veteran's hypertension is related to Agent Orange exposure.  Accordingly, a remand is necessary in order to obtain that examination.  See 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In order to properly adjudicate this appeal, factually accurate, fully articulated, and soundly reasoned medical opinions are needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of the currently diagnosed hypertension.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hypertension had its onset during or is otherwise related to active service, including whether hypertension is caused by exposure to Agent Orange.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hypertension is caused or aggravated by his service-connected diabetes mellitus.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


